UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                             No. 02-4036
JERRY JACKSON,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               G. Ross Anderson, Jr., District Judge.
                           (CR-01-439-6)

                       Submitted: June 25, 2002

                        Decided: July 15, 2002

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.
2                     UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jerry Jackson pled guilty to one count of bank robbery, in violation
of 18 U.S.C.A. § 2113(a) (West 2000). The district court sentenced
him to 151 months in prison. Jackson now appeals from his convic-
tion and sentence. His attorney has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), stating that in his opinion there are
no meritorious issues for appeal but asserting that the district court
violated Rule 11 of the Federal Rules of Criminal Procedure by fail-
ing to advise Jackson that he could be classified and sentenced as a
career offender and that the court erred by denying his motion for a
downward departure. Jackson filed a pro se supplemental brief reiter-
ating counsel’s Rule 11 argument and also alleging ineffective assis-
tance of counsel. For the reasons that follow, we affirm.

   We have reviewed the plea hearing and find that the court com-
plied with the requirements of Fed. R. Crim. P. 11. Jackson’s claim
that the district court erred in failing to advise him during the Rule
11 hearing that he could be classified and sentenced as a career
offender under the federal sentencing guidelines is meritless.
Nowhere does Rule 11 require that a court advise a defendant of the
effect of a particular provision of the sentencing guidelines, including
the career offender provision. United States v. Pearson, 910 F.2d 221,
223 (5th Cir. 1990); United States v. Fernandez, 877 F.2d 1138, 1143
(2d Cir. 1989).

   A defendant may not appeal a district court’s refusal to depart
downward at sentencing unless the court’s refusal was based on a
mistaken view that it lacked the authority to depart. United States v.
Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990). The district court recog-
nized that it had the authority to depart, but declined to do so. There-
fore, we will not review Jackson’s claim that the district court erred
in declining to depart downward. Finally, Jackson’s claims of ineffec-
                      UNITED STATES v. JACKSON                        3
tive assistance are not cognizable on direct appeal because the record
does not conclusively show that he was denied effective assistance of
counsel. United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).

   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED